DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 5-10, 13-14, 16-18, and 20 allowable. The restriction requirement between INVENTIONS , as set forth in the Office action mailed on 10/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/27/2020 is WITHDRAWN.  Claims 11 & 19, directed to non-elected inventions, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant’s arguments, see Page 9 ¶1-¶2, filed 11/01/2021, with respect to the rejection of claim 21 under §112(b) and the rejections of claims 1-2, 5-10, 13-14, 16-18 and 21 under §103 have been fully considered and are persuasive.  The rejection of claim 21 under §112(b) and the rejections of claims 1-2, 5-10, 13-14, 16-18 and 21 under §103 of 09/07/2021 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
--INDEPENDENT CLAIM(S) 1, 13, & 21 which have each been amended to include the language of previous pending claim 12 IS/ARE ALLOWABLE FOR THE REASONS SET FORTH IN THE FINAL OFFICE ACTION MAILED ON 09/07/2021. Additionally, dependent claims 2, 5-11, 14, 16-20 are allowed based on their respective dependency on independent claims 1, 13, & 21.--

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        


/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746